Citation Nr: 1144162	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-38 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the December 2005 rating decision on appeal, the Veteran was awarded service connection for hearing loss and assigned a noncompensable evaluation based on the results of November 2005 audiometric testing.  The Veteran disagreed with the noncompensable evaluation and submitted the results of a private audiogram.  The Veteran was thereafter afforded VA audiology examinations in January 2007, July 2007, and February 2009.  Testing conducted during those examinations failed to yield results warranting a compensable rating for service-connected hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  

In an August 2009 statement, the Veteran asserted that his hearing loss had increased in severity.  In light of this information, the Board finds that the Veteran's claim for a higher initial rating for service-connected hearing loss must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of his hearing loss.  An examination is also necessary given that more than two years have passed since his last audiological examination.  The evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded an additional VA compensation examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since August 2005.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Thereafter, the Veteran should thereafter be afforded a VA audiology examination in connection with his claim.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The effects of the hearing loss on the Veteran's ability to function should be noted.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

3.  The AOJ must ensure that the medical examination report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.
Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1) (2011).

